DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Aleksynas on October 30, 2020.
With respect to the claims filed September 10, 2020, please make the following amendments: 
Please cancel claims 5, 8, and 9.
Please amend claim 1 as follows:

(Currently Amended) A dialysate-extracting apparatus comprising:
a dialysate-extracting device having an introduction port and a discharge port each of which is configured to be connected to a flow route for liquid and allows the liquid to flow through the dialysate-extracting device, and a collecting port from which the liquid flowing in the flow route is collectable; and
an opening-and-closing device that is movable between a closing position where the opening-and-closing device covers the collecting port of the dialysate-extracting device and an opening position where the opening-and-closing device opens the collecting port;
a sealing unit that seals the collecting port, the sealing unit comprising:

a core member that seals the collecting port when coming into contact with the seal member and allows the liquid to be collected from the collecting port when the core member is moving away from the sealing member;
an ultraviolet-applying device attached to the opening-and-closing device and that is capable of applying ultraviolet rays to the collecting port when the opening-and-closing device is at the closing position; the ultraviolet-applying device is capable of applying ultraviolet rays to the sealing unit; and the ultraviolet-applying device is capable of applying ultraviolet rays to the seal member and to the core member; 
wherein the core member is capable of transmitting the ultraviolet rays emitted from the ultraviolet-applying device or reflecting the ultraviolet rays around the core member[[.]];
wherein the core member includes an adjusting portion that is capable of adjusting the reflection or transmission of the ultraviolet rays emitted from the ultraviolet-applying device;
wherein the core member has a projection with an arc-shaped surface that serves as the adjusting portion;
wherein the arc-shaped surface is configured to be adjustable so that an angle of the reflection or transmission of the ultraviolet rays relative to the ultraviolet-applying device are refracted at a predetermined angle and wherein the arc-shaped surface is further configured to apply the ultraviolet rays to one or more desired sites around the core member.
Reasons for Allowance
Claims 1, 6, 7, 10, 11, 14, 15, and 17–19 are allowed. The following is Examiner’s statement of reasons for allowance:
Iwahori1 in view of Bak2 are considered to be the nearest prior art. However, as it applies to amended claim 1 supra, neither of these references teach nor fairly suggest one or more of the following limitations recited claim 1:
wherein the arc-shaped surface is configured to be adjustable so that an angle of the reflection or transmission of the ultraviolet rays relative to the ultraviolet-applying device are refracted at a predetermined angle and wherein the arc-shaped surface is further configured to apply the ultraviolet rays to one or more desired sites around the core member.
Likewise, such features along with reasoning to combine with either of these references could not be found within the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEIDI KELLEY can be reached at 571-270-1831. The fax phone number -8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        


/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 WO 2013/035862 A1, published March 14, 2013 (“Iwahori”). Note, US 2014/0183114 A1 is being used an English translation of Iwahori.
        2 US 2012/0321509 A1, published December 20, 2012 (“Bak”).